F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                        MAY 23 2002
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


LEONARD D. WHITE, SR.,

          Petitioner - Appellant,
                                                       No. 02-5008
v.                                               (D.C. No. 00-CV-611-E)
                                              (Northern District of Oklahoma)
GLYNN BOOHER, Warden,

          Respondent - Appellee.




                             ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This case is before the court on Leonard White’s pro se requests for a

certificate of appealability (“COA”) and for permission to proceed on appeal in

forma pauperis. White seeks a COA so that he can appeal the district court’s

denial of his 28 U.S.C. § 2254 habeas corpus petition. See 28 U.S.C. §

2253(c)(1)(A). We grant White’s request to proceed in forma pauperis.

Nevertheless, because White has not “made a substantial showing of the denial of

a constitutional right,” this court denies his request for a COA and dismisses this

appeal. Id. § 2253(c)(2).

      White pleaded guilty in Oklahoma state court to Unlawful Possession of a

Controlled Dangerous Substance (methamphetamine), After Former Conviction of

Two or More Felonies. He was sentenced to twenty years’ imprisonment. After

exhausting his state remedies, White filed the instant § 2254 habeas petition

rasing the following three claims: (1) his guilty plea was not knowing and

voluntary; (2) he was denied effective assistance of counsel during the entry of

his guilty plea; and (3) his guilty plea was invalid because the state trial court

failed to follow established procedures for accepting such a plea. After reviewing

the state court record, including the transcripts of White’s plea hearing and the

hearing on the motion to withdraw plea, the district court concluded that the

Oklahoma Court of Criminal Appeals’ resolution of White’s coerced plea and

ineffective assistance claims was not contrary to or an unreasonable application of


                                          -2-
Supreme Court precedent. See 28 U.S.C. § 2254(d). As to White’s claim that the

state trial court failed to comply with state procedures regarding the acceptance of

a guilty plea, the district court concluded that the claim was not cognizable in a

§ 2254 petition because it involved a simple alleged error of state law. See Lewis

v. Jeffers, 497 U.S. 764, 780 (1990) (holding that “federal habeas corpus relief

does not lie for errors of state law”). Accordingly, the district court concluded

that White was not entitled to habeas relief and dismissed White’s petition.

      This court may issue White a COA only if he “has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). He can

make such a showing by demonstrating “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in

a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(quotation omitted). This court has closely reviewed White’s application for a

COA and appellate brief, the district court’s order, and the entire record on

appeal. That review demonstrates that the district court’s resolution of White’s

petition is not reasonably debatable and that the issues he seeks to present on

appeal are not deserving of further proceedings. Accordingly, we GRANT

White’s request to proceed on appeal in forma pauperis, DENY White’s request




                                         -3-
for a COA, and DISMISS this appeal for substantially those reasons set out in the

district court’s order dated January 9, 2002.

                                       ENTERED FOR THE COURT



                                       Michael R. Murphy
                                       Circuit Judge




                                         -4-